El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El 15 de febrero de 1912, Agustín Hernández Mena presentó una moción en el pleito seguido por él contra Julio Medina González en la Corte de Distrito de Mayagüez, sobre cobro de dinero, alegando que en dicho pleito se había dictado, en 19 de agosto de 1907, sentencia en contra del demandado, por la suma de $1,480.95, intereses y costas, cuya sentencia se había inscrito en el libro “Registro de Sentencias” del Regis-tro de la Propiedad de Mayagüez, el 17 de enero de 1910, según aparecía de una certificación expedida por el registra-dor de la propiedad que obraba en el récord del pleito.
*89Que del importe de la referida sentencia quedaban aun pendientes de pago $867.25, y el márshal del distrito había embargado para su cobro todo el derecho del demandado sobre una casa situada en Mayagüez, que se describe debidamente. Que dicha casa aparecía inscrita en el registro de la propiedad a favor de Francisco Forteza, quien la había adquirido por compra a Julio Medina González, el 13 de junio de 1910.
Que cuando la repetida sentencia fué inscrita en el registro de sentencias, la referida casa pertenecía al demandado Medina y que por tanto había quedado gravada de acuerdo con la sección 6 de la ley sobre gravámenes por sentencias de 8 de marzo de 1906.
Por virtud de lo expuesto, el dicho Hernández Mena suplicó a la corte que dictara una orden disponiendo que Francisco Forteza fuera requerido, para que dentro del término de diez días liberara la finca, pagando los $867.25 adeudados, y de no hacerlo así, que se procediera a cancelar en el registro de la propiedad la inscripción de la finca a favor de Forteza.
La corte, el 23 de febrero de 1912, accedió a lo solicitado. Eequerido Forteza, compareció ante la corte y alegó que la finca de que se trataba había sido primeramente embargada por' el mismo Hernández Mena en la .ejecución de la propia sentencia dictada el 19 de agosto de 1907 en el pleito seguido por Hernández contra Medina y adjudicada al repetido Her-nández en pago parcial de la sentencia. Que dueño Hernández de la casa, la inscribió a su favor en el registro y la vendió al demandado Medina. Y que éste la inscribió a su favor en el registro y la vendió al compareciente Forteza que también inscribió su título en el registro de la propiedad.
Hernández Mena aceptó la verdad de los hechos alegados por Forteza, pero sostuvo que tenía derecho a lo que había solicitado, y la corte, finalmente, el 9 de marzo de 1912, recon-sideró su anterior resolución y declaró sin lugar la moción de Hernández Mena, con las costas al mismo. Contra esta reso-lución de la corte se interpuso el presente recurso de apelación.
Como puede verse por los hechos expuestos, está envuelta *90en este caso la interpretación de la ley sobre gravámenes por sénteñcias de 1906, ley de gran importancia y que debe ser cuidadosamente estudiada por los interesados en transferen-cias y gravámenes ele bienes inmuebles y por la abogacía en general.
Por dieba lej^ se crea un sistema de gravámenes ocultos en cierto modo, contrario al sistema establecido por la Ley Hipo-tecaria que exige la especificación de los gravámenes en cada una de las fincas afectadas por los mismos.
Antes de entrar en la interpretación de'sus preceptos, nos parece oportuno fijar la naturaleza de los gravámenes por sentencia, de acuerdo con la jurisprudencia americana.
El gravamen impuesto por una sentencia, dice Cyc., apoyán-dose en numerosas decisiones de los tribunales, no constituye • o crea un estado, interés o derecho de propiedad en los bienes que puedan quedar sujetos al cumplimiento de la misma; solamente da derecho a que se establezca un embargo sobre dichos bienes con exclusión de otros intereses adversos poste-riores a la sentencia. Por lo general no es un gravamen de carácter específico que se impone sobre determinado inmueble del deudor declarado por la sentencia, sino que es un gravamen general sobre todos sus bienes inmuebles.
De acuerdo con la Ley Común, los bienes inmuebles de un deudor no quedaban afectos al cumplimiento de una sentencia dictada contra él y, por tanto, no se adquiría contra ellos nin-gún gravamen por virtud de la sentencia. Pero hacia el año de 1285, un estatuto inglés que autorizaba el writ of elegit, (orden al márshal para incautarse de los bienes del demandado), estableció una forma rudimentaria de gravámenes sobre bienes inmuebles a favor de los acreedores por sentencia, de la cual se ha originado el moderno gravamen por sentencia.
Los gravámenes por sentencia son creados por la ley y a falta de una disposición expresa de la Legislatura sobre la materia, no se considera que las sentencias constituyen gravá-menes sobre bienes inmuebles según el moderno sentido de la frase.
*91Véase 23 Cyc., 1350 y siguientes.
En Puerto Eico existe una ley completa sobre la materia, la aprobada en 1906 a que nos hemos referido anteriormente. La sección 6 de la misma, dice así:
‘ ‘ Cuando una sentencia fuere inscrita y pasada al índice, según lo dispuesto en las precedentes secciones, tendrá desde luego efecto de un gravamen sobre todos los inmuebles del demandado o demandados, no exentos de embargo, radicados en el distrito donde se inscribiere el correspondiente extracto, y sobre todos los inmuebles que el de-mandado o demandados posteriormente adquieren en dicho distrito. Y tal gravamen tendrá el alcance y prelación que se determina en el párrafo 4o. del artículo 1824 del Código Civil.”
Y el artículo 1824, número 4o. del Código Civil, tal como estaba vigente en 1906, dice así:
“Artículo 1824. — Con relación a determinados bienes inmuebles y derechos reales del deudor, gozan de preferencia * * *.
“4o. Los créditos preventivamente anotados en el registro de la propiedad en virtud de mandamiento judicial, por embargos, secues-tros o ejecución de sentencias, sobre los bienes anotados, y sólo en cuanto a créditos posteriores.”
Dicho artículo 1824, fue modificado en 1910, por la sección 15 de la ley número 37, quedando lo preceptuado en el número 4 exactamente igual, pero marcado con el número 5 en vez del número 4.
El efecto de la sección 6 de la ley sobre gravámenes por sentencia de 1906, se desprende claramente de sus términos. Según éstos, basta registrar la sentencia en, el registro de sentencia a que se refiere la sección 3, y pasarla al índice del registro de sentencias de acuerdo con la sección 4, para que tenga, d&¡sde luego, el efecto de i3n gravamen sobre todos los inmuebles del demandado, no exentos de embargo, radi-cados en el distrito, y sobre todos los inmuebles que el de-mandado posteriormente adquiera en dicho distrito. El alcance de dicho gravamen es el mismo que tenía, según el artículo 1824, número 4, en relación con la Ley Hipotecaria, *92la anotación preventiva hecha por embargos, secnestros o ejecución de sentencias a virtud de mandamiento judicial, en cuanto a créditos posteriores.
Interpretada la ley en tal sentido, veamos cómo debe apli-carse al caso concreto sometido a nuestra consideración.
Lo primero que debemos investigar es si la sentencia dictada en Hernández v. Medina, fué registrada en el registro de sentencias y pasada al índice, porque sólo en tal caso es que de acuerdo con la ley constituirá un gravamen sobre los bienes del deudor. Lo primero, o sea el registro en el Registro de Sentencias del Registro de la Propiedad de Mayagüez, aparece alegado por el peticionario y aceptado por la parte contraria, pero lo segundo, o sea la anotación en el ín-dice, no aparece alegada, ni aceptada, ni demostrada en forma alguna en la transcripción elevada a este tribunal por el ape-lante, Hernández Mena.
Siendo esto así, cae por su base la solicitud del deman-dante de acuerdo con los términos claros y precisos de la sección 6 de la ley sobre la materia y con la jurisprudencia de los tribunales.
“En muchos Estados el estatuto dispone que las sentencias serán debidamente registradas y extractadas antes de que pue-dan constituir gravamen sobre los bienes inmuebles del deu-dor, y a no ser que se cumpla con esta disposición legal no se considerará la sentencia como un gravamen, por lo menos en ■cuanto a los subsiguientes compradores de buena fe o personas con derecho sobre dichos bienes que no tengan verdadero cono-cimiento de ello, si bien el caso puede variar si se tratare de las primitivas partes. De acuerdo con esta regla, incumbe al acreedor por sentencia cerciorarse de que ésta ha sido debida-mente registrada o extractada con arreglo a la ley, so pena de perder su gravamen.” 23 Cyc., 1353 y casos citados.
“De acuerdo con los estatutos por los que se dispone que se lleven índices de sentencias, una sentencia no constituirá gravamen sobre una propiedad inmueble aun cuando hubiera *93sido debidamente archivada y registrada,. si no aparece que se ha pasado al índice.” 23 Cyc., 1356 y casos citados.
Siendo esto así, no es necesario entrar en la consideración y resolución de las otras cuestiones envueltas en el litigio. La solicitud de Hernández Mena de 15 de febrero de 1912, era claramente insuficiente y la resolución apelada por virtud de la cual se desestimó finalmente dicha solicitud, debe con-firmarse.
Otro recurso ha sido tramitado conjuntamente con el anterior, a saber: el interpuesto contra’la'resolución aprobatoria del memorándum de costas.
Dicho memorándum, tal como fue presentado por Forteza, contenía las siguientes partidas: $5 por honorarios del secre-tario ; $3.40 por desembolsos en sellos, y $50 por honorarios de abogado. Hernández Mena negó la veracidad de la primera partida alegando que sólo ascendía a $0.55, no objetó la segunda, e impugnó la tercera porque la cuantía de la cosa litigiosa, la casa, no ascendía a $500. La corte, en abril 12 de 1912, rebajó la primera partida a $2.10, dejó intacta la segunda y rebajó la tercera a $30, y así aprobó el memorándum ascen-dente en su totalidad a $35.50.
Apeló Hernández de la dicha resolución aprobatoria del memorándum y en su alegato sólo se ha referido a la partida de honorarios, impugnándola por el motivo indicado. No alega otra causa de impugnación.
Si bien la casa de que se trata aparece adquirida y vendida por $200, la solicitud de Hernández, origen de estos recursos, se hizo para requerir a Forteza que pagara más de $800 y se presentó dentro de un pleito en el cual se había dictado sentencia por más de $1,400, y al tomar como base estas últi-mas cantidades y no la primera para regular la naturaleza del asunto, creemos que la corte de distrito no cometió ningún error fundamentál que lleve consigo la nulidad de su reso-lución.
*94También debe, en tal virtud, declararse sin lngar 'este otro recurso y confirmarse la resolución apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.